DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 10/21/2020, with respect to the previous 35 USC §112(b) rejections have been fully considered and are persuasive.  The 35 USC §112(b) rejections have been withdrawn. 

Applicant’s arguments, filed 10/21/2020, with respect to the previous 35 USC §103 rejections have been fully considered and are persuasive.  The 35 USC §103 rejections have been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding amended claim 1, the closest prior art of record is Sato, et al., US 5929235 A (see also Hara, et al., JP 2000-113985 A), and Okada, et al., JP 2006-269836 A.
Both prior art references teach a compound meeting the limitation “wherein in Formula 1-1, Ar1 and Ar2 are each…” While they do not teach the proviso re: “provided that when Ar1 and Ar2 are both represented by Formula 3a at the same time…” the e.g. substitution of tolyl for phenyl is well-established for arylamine compounds, as is switching aryl groups in general.
Sato, however, fails to teach the limitation “wherein the compound represented by Formula 1 includes only one azepine moiety,” and there is no teaching or suggestion to perform this modification to arrive at the claimed compound.
Okada fails to teach the limitation “provided that R14 and R16 are not both a substituted or unsubstituted C1-C60 heteroaryl group at the same time,” and there is no teaching or suggestion to perform this modification to arrive at the claimed compound.
Regarding claims 1 and 16, Mizuki, et al., JP 2014-160813 A teaches azepine compounds with amine groups (see ¶¶85-86), and while there is motivation to arrive at compounds with the amine group at the claimed position, this additionally requires “unfusing” the indole ring to form an amine, and there is not adequate teaching or suggestion for this motivation in the prior art.
The same deficiency of Mizuki, i.e. “unfusing” the indole ring to form an amine, renders Parham, et al., WO 2016/201039 A1, deficient for the same reason.
Thus, there is no prior art teaching or suggesting the limitations of claim 1, and claims dependent on claim 1 are allowed for the same reasons.
Regarding claim 16, the closest prior art of record is Lee, et al., WO 2012/011759 A1 (see compound 22 @ ¶47). However, Lee requires particular functional groups for the arylamine, and there is no prior art teaching or suggesting a modification to arrive at the claimed compounds (Ryu, et al., US 2014/0042412 A1 is closest to suggesting such a modification; note Lee’s pseudo teaching of equivalency for these groups).
Regarding claim 16, other close art includes Hara, et al., JP 2000-113985 A (see compound 1-37 @ ¶73), but there is no prior art teaching or suggesting a modification to arrive at the claimed compounds.
Thus, there is no prior art teaching or suggesting the limitations of claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E MCCLAIN whose telephone number is (303)297-4253.  The examiner can normally be reached on M-F 8:30-4:30 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721